                          UNITED STATES DISTRICT COURT
                         FOR THE DISTRICT OF NEW JERSEY


MARISOL RAMOS,
                                                    Civ. No. 18-14155 (1(M)
      Plaintiff,
                                                              OPINION
      V.


COMMISSIONER OF SOCIAL
SECURITY,

      Defendant.



KEVIN MCNULTY, U.S.D.J.:
      Plaintiff Marisol Ramos brings this action pursuant to 42 U.S.C.        §
405(g), 1383(c)(3), to review a final decision of the Commissioner of Social
Security (“Commissioner”) denying her claims to Disability Insurance Benefits
(“DIB”) and Supplemental Security Income (“SSI”) under Title TI and XVI of the
Social Security Act. Ramos seeks to reverse the finding of the Administrative
Law Judge (“ALl”) that she has not met the Social Security Act’s definition of
disabled for a period of March 31, 2014, the alleged injury-onset date, through
February 2016.
      The issue presented is whether the decision of the ALl to deny Ramos’s
application for DIB and SSI is supported by substantial evidence. For the
reasons stated below, this Court affirms the ALl’s decision.
 I.   BACKGROUND’
      A. Facts
      Ms. Ramos    was   born in Puerto Rico (R. 40) and is 54 years old. (R. 62).
She graduated from high school in Puerto Rico. (R. 41). Prior to 2014, Ms.


      Citations to the record are abbreviated as follows:
             “DE j’              Docket entry in this case;
             “DE 20”       =     Ramos’s brief;
Ramos had various jobs, including home health aide (R. 41) and work at a
daycare center (R. 42) and a uniform factory. (R. 42—43).
             1. Treatment of Foot Pain
      Ms. Ramos was diagnosed with diabetes in 2002. (R. 410). On April 8,
2014, Ms. Ramos presented to The University Hospital in Newark, NJ, with
pain in her right foot. (R. 363, 369). She was diagnosed with inflammation
consistent with cellulitis. (R. 370).
      A few days later, on April 11, 2014, Ms. Ramos presented at a clinic for
further evaluation of her right heel. (R. 400). Her doctor determined that Ms.
Ramos would need surgery to drain an abscess from her foot. (R. 401). On April
14, 2014, Ms. Ramos was admitted to the hospital for treatment. (R. 452). She
then underwent two surgical debridement procedures to treat the abscess and
MRSA infection. (R. 452). She was discharged on April 22, 2014. (R. 443).
       During followup appointments in May and June, Ms. Ramos reported
either no pain or minor pain to her right foot. (R. 672, 675, 678). During this
time she began placing more weight on her right foot and ultimately returned
to wearing regular shoes, using a diabetic heel cup as needed. (R. 672). By
June 6, 2014, the incision on her right foot had healed. (R. 671).
       On June 24, 2014, the State requested an internal medical examination
of Ms. Ramos. (R. 716). Rambhai C. Patel, M.D. conducted an examination of
Ms. Ramos on July 8, 2014. (R. 717). Dr. Patel noted that Ms. Ramos
experienced pain when walking or standing and that she walked with a
nonprescription cane. (R. 717). Dr. Patel’s diagnosis included “possibility of
neuritis” and “Possibility of diabetic retinopathy and neuritis cannot be rule
out.” (R. 718 (sic in original)).




             “DE 21”       =        The Commissioner’s brief;
             “R.   —“      =        Administrative Record (DE 5) (page numbers refer to
                                    page numbers found on the bottom right corner of the
                                    record rather than the ECF docket page numbers).


                                                 2
      From October 2014 through December 2014, Ms. Ramos had a handful
of followup appointments with her doctors. Her September 2014 podiatric
examination found decreased sensation in her feet, but no motor deficits. (R.
788). At some of these appointments Ms. Ramos reported pain in her foot. (R.
779, 788—89, 791). In each instance, Ms. Ramos was treated with ibuprofen,
Tylenol, ice, and stretching, and was told to wear diabetic shoes. (R. 768, 779,
788—89, 791). In October 2014, Ms. Ramos was offered a steroid shot, but she
declined. (R. 780). There are no records that Ms. Ramos sought treatment for
this condition after December 2014.
             2. Treatment for Mental Health
      On June 18, 2014, Ms. Ramos was examined by David Bleich, M.D. (R.
665). During this appointment, Ms. Ramos complained of anxiety, stated that
she was crying often, and reported hearing voices. (R. 665). Dr. Bleich reported
that plaintiff was agitated, was crying, and could not sit still. (R. 666). Dr.
Bleich referred Ms. Ramos to the ER, where she had a psychiatric consultation.
(R. 650). During the consultation, Ms. Ramos stated that she had anxiety,
shaking, suicidal thoughts, and tremors, and said she heard voices. (R. 641—
42). She initially appeared anxious but became calmer after having lunch. (R.
643). Dr. Cheryl Kennedy, M.D., noted that Ms. Ramos was a poor historian
and had decreased concentration and energy. (R. 64 1—42). She was prescribed
Ativan, which yielded “good results.” (R. 642).
      A week later, on June 24, 2014, she was evaluated at an outpatient clinic
at Rutgers University Behavioral Health Care. (R. 724). Ms. Ramos was
described as being a poor historian but did not present with abnormal
thoughts or behavior. (R. 729). She further denied any ongoing symptoms of
depression, crying, or voices, but stated that she had ongoing anxiety and
nervousness. (R. 729). Ms. Ramos was prescribed Zoloft and Ativan and was
enrolled in therapy. (R. 724—25). In July 2014, Ms. Ramos presented for a
followup appointment. (R. 742). She reported that the medication was helping
her sleep, but she had little appetite and reported feeling “tired of life.” (R. 742).



                                             3
      On August 27, 2014, Alexander lofin, M.D., conducted an evaluation of
Ms. Ramos at the request of the State. (R. 751). Dr. lofin observed that she
appeared anxious, but did not present as delusional or paranoid. (R. 753). Dr.
lofin further reported that Ms. Ramos did not appear agitated, unmanageable,
or disruptive; however, she reported having anger control difficulties and mood
swings. (R. 75 1—53). Dr. Jofin observed that Ms. Ramos’s thought process was
logical, but that she complained of memory loss. (R. 753). Tested, she repeated
two out of three words immediately and zero out of three words five minutes
later; was able to repeat four digits forward and two digits backwards; was
unable to spell in English; had difficulties subtracting her serial 7s; knew the
current President; provided simplistic proverb interpretations; and had
reasonable impulse control. (R. 753-54).
      In followup appointments in 2014 and 2015, Ms. Ramos did not report
continued anxiety or mood concerns. (R. 758, 763, 767, 772).
      B. Procedural History
      On April 29, 2014, Ms. Ramos applied for DIB and 551. (R. 203—2 16). The
application was denied initially and on rehearing. On February 23 and June 5,
2017, the A13 held hearings. (R. 17).
      On August 30, 2017, the A12 issued a decision (R. 17—29) denying
disability benefits on the ground that Ms. Ramos was still able to perform work
at step five of the sequential evaluation. (Id.).
      Ms. Ramos appealed. On August 15, 2018, the Appeals Council
concluded that there were no grounds for review and affirmed the decision of
the ALl. (R. 1).
      On September 21, 2018, Ms. Ramos filed this action seeking to overturn
the AT2’s decision to deny benefits. Initially assigned to Chief Judge Linares, it
was reassigned to me upon Judge Linares’s retirement. (DE 11).
II.   DISCUSSION
      A. Standard of Review
      As to all legal issues, this Court conducts a plenary review. See
Schaudeck v. Comm’r of Soc. Sec., 181 F.3d 429, 431 (3d Cir. 1999). As to


                                              4
factual findings, this Court adheres to the AW’s findings, as long as they are
supported by substantial evidence. Jones v. Bamhart, 364 F.3d 501, 503 (3d
Cir. 2004) (citing 42 U.S.C.    § 405(g)). Where facts are disputed, this Court will
“determine whether the administrative record contains substantial evidence
supporting the findings.” Sykes v. Apfel, 228 F.3d 259, 262 (3d Cir. 2000).
“Substantial evidence is such relevant evidence as a reasonable mind might
accept as adequate to support a conclusion.” Zinisak v. Colvin, 777 F.3d 607,
610 (3d Cir. 2014) (internal quotation marks and citation omitted). Substantial
evidence “is more than a mere scintilla but may be somewhat less than a
preponderance of the evidence.” Id. (internal quotation marks and citation
omitted).
      When there is substantial evidence to support the AlA’s factual findings,
this Court must abide by them. See Jones, 364 F.3d at 503 (citing 42 U.S.C.        §
405(g)); Zimsalc, 777 F.3d at 610-11 (“[WJe are mindful that we must not
substitute our own judgment for that of the fact finder.”). This Court may,
under 42 U.S.C.    § 405(g), affirm, modify, or reverse the Commissioner’s
decision, or it may remand the matter to the Commissioner for a rehearing.
Podedworny u. Han-is, 745 F.2d 210, 221 (3d Cir. 1984); Bordes v. Comm’rof
Soc. Sec., 235 F. App’x 853, 865—66 (3d Cir. 2007). A person is deemed unable
to engage in substantial gainful activity
      only if his physical or mental impairment or impairments are of
      such severity that he is not only unable to do his previous work
      but cannot, considering his age, education, and work experience,
      engage in any other kind of substantial gainful work which exists
      in the national economy, regardless of whether such work exists in
      the immediate area in which he lives, or whether a specific job
      vacancy exists for him, or whether he would be hired if he applied
      for work. For purposes of the preceding sentence (with respect to
      any individual), “work which exists in the national economy”
      means work which exists in significant numbers either in the
      region where such individual lives or in several regions of the
      country.

42 U.S.C.   § 1382c(a)(3)(B).



                                               5
      In reaching a decision, an ALl is only required to addressed relevant
examinations, opinion evidence, and the claimant’s complaints. See Cotter v.
Harris, 650 F.2d 481, 482 (3d Cir. 1981) (An ALl is only required to “indicate
that s/he has considered all the evidence, both for and against the claim, and
provide some explanation of why s/he has rejected probative evidence.
[Tjhe ALl is not required to supply a comprehensive explanation for the
rejection of evidence; in most cases, a sentence or short paragraph would
probably suffice.”).
      Remand is proper if the record is incomplete, or if there is a lack of
substantial evidence to support a definitive finding on one or more steps of the
five-step inquiry. See Podedworny, 745 F.2d at 22 1—22. Remand is also proper
if the ALl’s decision lacks adequate reasoning or support for its conclusions, or
if it contains illogical or contradictory findings. See Burnett v. Comrn’r of Soc.
Sec., 220 F.3d 112, 119—20 (3d Cir. 2000).
      B. The Social Security Act and the Five-Step Process
      Under the authority of the Social Security Act, the Administration has
established a five-step evaluation process for determining whether a claimant
is disabled and entitled to benefits. 20 C.F.R.   § 404.1520, 4 16.920. This
Court’s review necessarily incorporates a determination of whether the AL.J
properly followed the five-step process prescribed by regulation. The steps may
be briefly summarized as follows:
      Step One: Determine whether the claimant has engaged in substantial
gainful activity since the onset date of the alleged disability. 20 C.F.R.   §
404.1520(b), 416.920(b). If yes, the claimant is not disabled. If not, move to
step two.
      Step Two: Determine if the claimant’s alleged impairment, or
combination of impairments, is “severe.” Id.     § 404.1520(c), 416.920(c). If not,
the claimant is not disabled. If the claimant has a severe impairment, move to
step three.




                                             6
         Step Three: Determine whether the impairment meets or equals the
criteria of any impairment found in the Listing of Impairments. 20 C.F.R. Pt.
404, subpt. P, app. 1, Pt. A. (Those Part A criteria are purposely set at a high
level to identify clear cases of disability without further analysis). If so, the
claimant is automatically eligible to receive benefits; if not, move to step four.
Id.   § 404.1520(d), 4 16.920(d).
         Step Four: Determine whether, despite any severe impairment, the
claimant retains the Residual Functional Capacity (“RFC”) to perform past
relevant work. Id.   § 404.1520(e)—W, 416.920(e)—W. If yes, the claimant is not
disabled. If not, move to step five.
         Step Five: At this point, the burden shifts to the Commissioner to
demonstrate that the claimant, considering his age, education, work
experience, and RFC, is capable of performing jobs that exist in significant
numbers in the national economy. 20 C.F.R.        § 404.1520(g), 416.920(g); see
also Poulos v. Cornm’r of Soc. Sec., 474 F.3d 88, 91-92 (3d Cir. 2007). If so,
benefits will be denied; if not, they will be awarded.
         Ramos’s appeal hinges on the AW’s findings as to her RFC, which she
says are not supported by substantial evidence. (DE 20 at 18). A claimant’s
RFC is not a medical diagnosis as such. See Titles II & XVI: Med. Source
Opinions on Issues Reserved to the Comm’r, SSR 96-5P, 1996 WL 374183 at *2
(S.S.A. July 2, 1996). Instead, it is an administrative finding reserved for the
Commissioner. Id.; see also Thntal v. Comm’r of Soc. Sec., 602 F. App’x 84, 87
(3d Cir. 2015) (“The ultimate legal determination of disability is reserved for the
Commissioner.”); see also Robinson v. Colvin, 137 F. Supp. 3d 630, 644 (D. Del.
2015) (“[O]pinions that a claimant is ‘disabled’ or ‘unable to work’ are not
medical opinions and are not given special significance because opinions as to
whether or not a claimant is disabled are reserved for the Commissioner.”); 20
C.F.R.   § 404.1527(d) (“A statement by a medical source that you are ‘disabled’
or ‘unable to work’ does not mean that we will determine that you are
disabled.”).



                                              7
      An ALl is not bound by the capacity determinations of a treating
physician. See Brown v. Astnte, 649 F.3d 193, 197 n.2 (3d Cir. 2011). Indeed,
the determination of disability is legal in nature, and is reserved for the AU
within the constraints of the statute and regulations. See Mays v. Barnhart, 78
F. App’x 808, 813 (3d Cir. 2003) (“[Tjhe AU          ...   is not required to seek a
separate expert medical opinion.”); Glass v. Colvin, No. 14-237, 2015 WL
5732175 at *1 (W.D. Pa. Sept. 30, 2015) (“LT]he AU is not limited to choosing
between competing opinions in the record     .   .
                                                     .




      Medical opinions need be credited by the AU only if they are well-
supported by medically acceptable clinical and laboratory diagnostic
techniques and not inconsistent with the other substantial evidence in the
record. 20 C.F.R.   § 404.1527(cfl2). AnAW may, if appropriate, elect to
disregard a medical opinion entirely: “[I]f a physician’s opinion is not supported
by clinical evidence or if it is inconsistent with other substantial evidence, it
should be accorded significantly less weight.” Craig v. Chater, 76 F.3d 585 (4th
Cir. 1996); see also Irey v. Colvin, No. 13-7423, 2016 WL 337019 at *4 (E.D.
Pa. Jan. 27, 2016) (“[Tjhe AU is not bound by the opinion of any one
physician[] and can reject an opinion if there is a lack of support or a finding of
contradicton’ evidence in the record.”).
      C. The AhJ’s Decision
      On August 30, 2017, the AU issued a decision finding that Ms. Ramos
was not disabled within the meaning of the Social Security Act. (R. 29). The
AU determined that Ramos’s impairments were severe, but he also determined
that, given Ramos’s age, education, work experience, and RFC, she was
capable of making a successful adjustment to other jobs that existed in
significant numbers in the national economy. (R. 29).
      The AU followed the five-step process outlined above to determine that
Ramos was not disabled. The AU’s findings are summarized as follows:




                                             8
      Step One: At step one, the AW determined that Ramos had not engaged
in substantial gainful activity for a continuous 12-month period from March
31, 2014 to February 2016. (R. 19—20).
      Step Two: At step two, the M2 determined that Ramos had the following
severe impairments: peripheral neuropathy of the bilateral lower extremities,
right ankle osteoarthritis, depressive disorder, anxiety disorder, and psychotic
disorder. (R. 20).
      The AW also determined that there was objective evidence in the medical
records that established that Ms. Ramos had non-severe impairments that
established only a slight abnormality that would have a minimal effect on Ms.
Ramos’s ability’ to meet the basic demands of work activin’: type II diabetes
mellitus, status post abscesses of the bilateral feet, excisions and draining, and
treatment for MRSA infection. (R. 20).
      Step Three: At step three, the AW determined that Ramos did not have
an impairment or combination of impairments that met or medically equaled
the severity of one of the listed impairments in 20 C.F.R. Pt. 404, subpt. P.,
app. 1. (R. 20-22).
      Step Four: At step four, the AW determined that based on Ms. Ramos’s
RFC, she could not perform her past relevant work (R. 27), but that she had
the RFC to perform light work as defined in 20 C.F.R. 4404.1567(b) and
4 16.967(b) with additional limitations. (R. 22).
      The ALl found that Ramos’s RFC limited her to “standing for 4 hours
total and walking for 4 hours total in an 8-hour workday; and she can operate
foot controls with right foot occasionally. The claimant can climb ramps and
stairs occasionally; never climb ladders, ropes, or scaffolds; balance
occasionally   .   .   .   She is limited to performing simple, routine tasks and is
limited to simple work-related decisions.” (Id.). The ALl determined that
notwithstanding Ms. Ramos’s testimony regarding her physical limitations, her
statements concerning the “intensity, persistence and limiting effects of [her]
symptoms” were not consistent with the medical evidence and other evidence
in the record, as the medical record established that she received a relatively


                                                     9
conservative treatment and she showed significant signs of improvement by
December 2014. (R. 23). Regarding her mental impairments, while the ALT
noted her past severe conditions, there was no evidence that Ms. Ramos sought
additional treatment after August 2014, suggesting that she had returned to
her baseline function. (R. 24).
      Step Five: At step five, the ALT considered Ramos’s age, education, work
experience and RFC in conjunction with the Medical-Vocational Guidelines. (R.
28—29). Relying on the testimony of the vocational expert, the ALT identified
several representative jobs that Ramos could perform: (1) small products
assembler; (2) garment folder; and (3) housekeeper/cleaner.
      Accordingly, the ALT determined that Ramos was not disabled, as
defined by the Social Security Act, from March 31, 2014, through August 30,
2017. (R. 29).
      D. Analysis of Ms. Ramos’s Appeal
             1. The AU’s Assessment of Ms. Ramos’s Physical Limitations
      Ms. Ramos contends that the ALHJ’s RFC assessment of her physical
impairments is not based on substantial evidence. She proffers a number of
arguments: (1) the ALT offers no explanation of why 4 hours of walking or
standing would be light work (fri. at 20—21); (2) the ALT’s finding that Ms.
Ramos reported significant improvement by December 2014 is not supported
by the medical record; and (3) the ALT improperly accepted the state agency’s
medical experts’ interpretations of the medical record despite there being no
explanation for their findings. (Id. at 26_27),2



2      The state agency medical consultants were as follows: state agency physician
Mary Ann Nicastro, M.D., conducted the initial level of administrative review. (R. 77—
90). Based on her review of the record, she determined that Ms. Ramos’s physical
restrictions limited her to a reduced range of light work that involved standing and/or
walking about 6 hours in an 8-hour workday; never climbing ramps, stairs, ladders,
ropes, or scaffolds; and occasionally performing movements requiring balance,
stooping, kneeling, crouching, or crawling. (R. 84-85). Leonard Comess, M.D.,
reviewed the updated records on reconsideration and agreed with Dr. Nicastro’s
findings. (R. 98-99).


                                              10
      Regarding (1), Ms. Ramos contends that the AU’s decision does not
explain how Ms. Ramos, given her overall physical condition, could stand for 4
hours a day. (DE 20 at 20). But the AU does explain. He reviewed a range of
records provided and found that Ms. Ramos’s reported pain was inconsistent
with the medical records. For example, in November 2014, Ms. Ramos’s
treating physician, Dr. Warren Chiodo, found that she displayed an intact
range of motion to her feet and ankle, intact sensation, and intact reflexes. (R.
776—77). Dr. Chiodo also noted that Ms. Ramos’s strength had returned,
observing that she had 5/5 strength in all muscle groups tested. In September
2014, Dr. Bleich made similar findings, noting that Ms. Ramos had a normal
range of motion and exhibited no signs of tenderness. (R. 785). Together, these
assessments are substantial evidence that Ms. Ramos could perform a certain
range of light work, including standing for four hours a day.
      Concerning (2)   —   Ms. Ramos’s claim that her physical improvements are
not borne out by the medical record (DE 20 at 23)       —    her counsel points to
records establishing that she had decreased sensation, tenderness with
diabetic neuropathy, plantar fasciitis, and bursitis of the right foot. (Id.). She
focuses on the December 18, 2014 podiatric examination which reported “pedal
pulses [that] were decidedly abnormal along with       ...   equinus deformity also
noted with decreased dorsiflexion of the foot.” She contends that the December
2014 medical notes do not support a finding that Ms. Ramos could “walk and
stand 4 hours in an 8 hour workday” (DE 20 at 25). But Ms. Ramos ignores



        State agency psychologist James Conneran, Ph.D., reviewed the mental health
treatment records at the initial level of review and concluded that plaintiffs psychotic
disorders were non severe (R. 68) but that Ms. Ramos she was moderately limited with
respect to attention, concentration, ability to perform activities that required a
schedule, and ability to complete a normal workday and/or workweek without
interruptions from psychologically based symptoms. Otherwise, Dr. Conneran
observed that Ms. Ramos was not significantly limited when it came to simple work-
related decisions, coordination with others, sustaining daily ordinary’ routines, and
ability to carry out simple and detailed instructions. (R. 7 1—72). Dr. Conneran
determined that Ms. Ramos could complete simple, routine work. (R. 72). On
reconsideration, Robert Starace, Ph.D., affirmed those findings. (R. 111-16).


                                              11
that during the same visit she “reports significant symptomatic improvement
since last visit. Denies any pain at present. Continues to report post-static
dyskinesia in the morning, but states that is ameliorated with ibuprofen
Denies any other pedal complaints.” (R. 767).
       To be sure, there is some evidence to which Ms. Ramos can and does
point. Nevertheless, there is substantial evidence to support the ALT’s finding
that Ms. Ramos was not disabled as a result of her physical ailments. The AU
considered the treatment plaintiff received, noting that with conservative
treatment her condition improved. (R. 23). The ALT also noted that during the
course of a few months, Ms. Ramos demonstrated significant improvement and
function. (R. 23). Moreover, after December 2014, the AM noted that there was
no record of her having sought or obtained additional treatment for ankle and
foot pain. (R. 24).
       Concerning (3), I do not accept Ms. Ramos’s contention that there was no
basis for the ALT to completely rely on the state’s medical experts’ findings.
These findings, she says, are unsupported by the medical record. (DE 20 at 26—
27). Simultaneously, or alternatively, she appears to criticize the ALT’s findings
because they diverged from the state’s medical consultants’ findings. (DE 20 at
26).
       As noted above, the opinions of the state’s medical experts were well
supported by extensive medical records. Moreover, AM Ayers did not rely solely
on the State’s experts in making his determinations. While not required to
adopt any prior administrative medical findings, see 20 C.F.R.   § 404.15 13a,
the ALT considered the opinions of the state’s medical consultants who
determined that Ms. Ramos could stand for about 6 hours a day. Moreover, as
was proper, ALT Ayers “weighfedj the medical evidence and fdrew] his own
inferences.” Brown v. Astme, 649 F.3d 193, 196—97 (3d. Cir. 2011) (quoting
Kertesz v. Crescent Hills Coal Co., 788 F.2d 158, 163 (3d Cir. 1986)). He
ultimately took into account the claimant’s allegations regarding her physical
difficulties with standing, balancing these considerations against the medical
record before him to find that Ms. Ramos could stand for 4 hours a day. (R.


                                           12
26). The AU’s decision therefore is supported by substantial evidence and does
not warrant reversal.
            2. The AU’s Assessment of Ms. Ramos’s Mental Limitations
      Ramos argues that the AU at step four did not account for Ms. Ramos’s
actual mental impairments. (DE 20 at 17—18, 33—34). The mental-impairment
based components of the RFC, she says, are unjustified. She argues that the
AU provides no explanation for the conclusion that she can perform the
demands of light work or that she would be able to sustain the attention,
concentration, memory or ability to respond to supervisors. (DE 20 at 21—22).
      I disagree, finding that the AU based his decision on substantial
evidence of record. The AU notes that Ms. Ramos did seek treatment in June
2014, citing mental health concerns. She denied having sought treatment prior
to June 2014, a period during which she was fully employed. (R. 24). The AU
noted that Ms. Ramos had a positive response to treatment with Ativan; when
Ms. Ramos presented for further evaluation at an outpatient behavioral health
clinic, she denied having depression symptoms or hallucinations. (R. 24—25).
Moreover, the AU noted that there is no evidence that Ms. Ramos continued to
seek mental health treatment for these issues, suggesting she returned to her
baseline function. (R. 24). In subsequent appointments with her primary care
provider, Ms. Ramos, although she appeared anxious, had a logical thought
process and displayed other normal clinical signs. (R. 25). As the above makes
clear, the AU addressed several physicians’ opinions when developing the
RFC. The AU discharged his duty to address and discuss the record by
analyzing the records from several treating physicians. The AU also considered
the opinions of the State’s medical consultants who further opined that Ms.
Ramos was capable of light exertion. (R. 26).
      Again, there is evidence to which Ms. Ramos can point, but there is
substantial evidence to support the AU’s conclusion that Ms. Ramos could
perform light work with additional limitations. There is no error at step four
that would warrant a remand.



                                           13
             3. The AM’s Hypothetical Question
       Ms. Ramos appears to take issue with the hypothetical posed to the
vocational expert at the hearing, although the crux of her complaint is unclear.
(DE 20 at 27—32).
       The first hypothetical posed to the vocational expert was:
       Assume a hypothetical claimant of the same age, education and
       work experience. Restricted to the light level, except that standing
       will be reduced to a total of 4 hours our of 8 hours instead of the
       usual 6. And walking will be reduced to a total of 4 hours out of 8
       hours instead of the usual 6 to 8. The Hypothetical claimant can
       operate foot controls with the right foot occasionally. The
       hypothetical claimant can climb ramps and stairs occasionally.
       Never climb ladders, ropes or scaffolds. Can occasionally balance,
       occasionally stoop, occasionally kneel, occasionally crouch,
       occasionally crawl. The hypothetical claimant is limited to
       performing simple routine tasks. As to the use of judgment and
       dealing with changes in the work setting is limited to simple work
       related decisions. Given these limitations would the hypothetical
       claimant be able to perform the past work?

(R. 50—5 1). The VE answered no, that Ms. Ramos would not be able to perform
past work. (R. 51). But when asked if Ms. Ramos could perform light work, the
VE stated that there were occupations at the light level that Ms. Ramos could
perform—small products assembler, garment folder, housekeeping cleaner. (R.
51).
       It is true of course that a VE’s answer to a hypothetical question is only
as good as the question itself. The question posed to the VE must reflect all of
the claimant’s limitations that are supported by substantial evidence, if the
VE’s opinion is to be valid. See, e.g., Bums v. Bamhart, 312 F.3d 113, 123 (3d
Cir. 2002) (“Where there exists in the record undisputed evidence of specific
impairments not included in a hypothetical question to a vocational expert, the
expert’s response is not considered substantial evidence.”). That does not
mean, however, that the VE must be asked to opine on all limitations alleged
by a claimant. See Rutherford u. Bamhart, 399 F.3d 546, 554 (3d Cir. 2005)
(“We do not require an ALT to submit to the vocational expert ever-v impairment



                                            14
alleged by a claimant. Instead   ...   hypotheticals posed must ‘accurately portray’
the claimant’s impairments and that the expert must be given an opporiunity
to evaluate those impairments    ...   that are medically established   ....   LThus, tjhe
AW must accurately convey to the vocational expert all of claimant’s credibly
established limitations.”).
      At the hearing, the AW asked the VE to consider a hypothetical
individual with Ms. Ramos’s age, education, vocational history, and RFC. (R.
50). Since the RFC is supported by substantial evidence, the AW accurately
portrayed Ms. Ramos’s credibly established limitations to the VE. Therefore,
the AW did not err at step five. The AIJ cited medical records that provided
substantial evidence for these findings. (R. 22—27). Therefore, the AW had
substantial evidence to find that Ms. Ramos’s physical and mental limitations
were not “severe” impairments.
      Ms. Ramos cites Ramirez v. Bamhart, cases in which the AW’s REC (and
hypotheticals based on the RFC) did not address specific mental-health
limitations. 372 F.3d 546 (3d Cir. 2004). In Ramirez, the AW found that the
claimant “often” suffers from “deficiencies of concentration, persistence, or pace
resulting in a failure to complete tasks in a timely manner (in work settings or
elsewhere).” Id. at 549. The AW included several limitations in the claimant’s
RFC. She was limited to “sedentary work in a well-ventilated environment, with
no exposure to dust, fumes, pets, animals, chemicals, or temperature
extremes; occasional breaks necessary for the use of an inhaler or pump; no
more than simple one or two-step tasks; no travel outside the workplace; and a
reasonable opportunity to receive and make personal telephone calls.” Id. at
554. The only limitations that related to the Ramirez claimant’s mental
impairments were limitations to simple tasks, the restriction on travel, and
phone privileges. These related to claimant’s anxiety disorder, which was
largely attributable to her “need to feel that she has to be reasonably protective
of her children.” Id. at 555. The RFC in Ramirez did not adequately incorporate
the claimant’s deficiencies in pace, which had been recognized by the AW. Id.



                                               15
at 554. This was particularly important because the representative jobs
identified for the claimant (assembler, packer, inspector) would entail daily
production quotas that would require claimant to maintain a certain pace
throughout the day. Id. In Ramirez, the court found that the accommodations
in the RFC would not remedy the claimant’s deficiency in concentration and
pace, and that was the reason for remand. Id. at 555.
       In this case, however, ALl Ayers found that Ms. Ramos has depressive,
anxiety, and psychotic disorders that resulted in a moderate limitation with
regard to her understanding, remembering, or applying information; interacting
with others; or concentrating, persisting, or maintaining pace. (R. 21).
Accordingly, the ALl added appropriate limitations to the REC regarding her
ability to perform only simple tasks and simple work-related decisions. (R. 22—
23). Thus this AU] did not commit the error attributed to the AU] in Ramirez.
372 F.3d at 554. Moreover, this Circuit has regularly found that a RFC limiting
claimant to simple, unskilled work is adequate to account for moderate
limitations in concentration, persistence, and pace. See, e.g., Parks v. Comm’r
of Soc. Sea, 401 F. App’x 651, 655—56 (3d Cir. 2010); Menkes v. Astme, 262
Fed.Appx. 410, 412—13 (3d Cir. 2008); McDonald v. Astnte, 293 F. App’x 941,
946—47 (3d Cir. 2008). In short, Ms. Ramos’s counsel does not really
demonstrate that the hypothetical did not match the RFC; his complaint is that
it did. Because the RFC, as found above, was supported by substantial
evidence, the hypothetical was likewise valid.
III.   CONCLUSION
       Ramos has not shown that the ALl’s decision is unsupported by
substantial evidence. Accordingly, the ALl’s decision is AFFIRMED.
       A separate order will issue.
Dated: December 30, 2019



                                            Hon. Kevin McNulty
                                            United States District Judge



                                           16
